Bland, Judge,
delivered the opinion of the court:
This is an appeal by appellant from the decision of the Board of Appeals of the United States Patent Office, affirming the examiner’s action in finally rejecting all the claims of appellant’s application relating to alleged new and useful improvements in dairy products and *1020the method of manufacturing the same. The application is a continuation. in part of application No. 545,078, which is involved in In re Christensen, 23 C. C. P. A. (Patents) 1015, 82 F. (2d) 715, appeal No. 3437, decided concurrently herewith.
The claims in this application are directed to the manufacture of butter from cream. Claim 1 is illustrative and follows:
1. In the manufacture of butter from cream having a foreign flavor, the steps which include adding an aqueous solution of an organic chloramine to the cream in an amount sufficient to impart a chlorous taste, neutralizing the cream, thereafter pasteurizing the cream and subsequently churning the cream to form butter, and finally washing and working the butter in the usual maimer.
The references in this case are the same references as were cited in appeal No. 3437, supra.
The appellant’s brief in this case is substantially the same as ivas filed in the other case and it was conceded by appellant during' the argument of the instant case that if it was found that the claims were properly rejected in appeal No. 3437, swprct,, such ruling- would be controlling in the instant case.
We are in agreement with the decision of the board in this case for the reasons which we have gone into i’n some detail in appeal No. 3437, supra. The decision of the Board of Appeals is affirmed.